


110 HR 6027 IH: To provide highest preference in the use of foreclosed

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6027
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Shadegg
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide highest preference in the use of foreclosed
		  housing acquired using Federal loan or grant funds made available under the
		  Neighborhood Stabilization Act of 2008 for providing housing for disabled
		  veterans and to prohibit the purchase or lease of such housing by any
		  individual convicted under Federal or State law of a drug-dealing offense, a
		  sex offense, or mortgage fraud.
	
	
		1.Residency
			 limitationsNo individual may
			 purchase or lease any housing acquired using Federal loan or grant funds made
			 available for use under the Neighborhood Stabilization Act of 2008, or any
			 dwelling unit in any such housing, if such individual has been convicted under
			 Federal or State law of a drug-dealing offense, a sex offense, or mortgage
			 fraud.
		2.Highest
			 preference for disabled veteransEach State, metropolitan city, and urban
			 county that is provided Federal loan or grant amounts made available for use
			 under the Neighborhood Stabilization Act of 2008 shall, notwithstanding any
			 other preferences required or authorized under such Act for use of such loan or
			 grant amounts, provide highest priority in use of amounts from grants and loans
			 under such Act for providing housing for disabled veterans.
		
